OPINION
PER CURIAM.
On November 19, 2002, relator filed a petition for writ of mandamus in this Court. See Tex. Gov’t.Code Ann. § 22.221 (Vernon Supp.2002); see also Tex.R.App. P. 52. Appellant sought a writ of mandamus to require the trial court to hold an eviden-tiary hearing on his petition for writ of mandamus filed in the trial court. On December 16, 2002, the trial court held a hearing and denied relator’s petition. Because the trial court has held a hearing and ruled on relator’s petition in the trial court, relator’s petition for writ of mandamus against the trial judge is moot.
Accordingly, we deny relator’s petition for writ of mandamus.